The opinion of the Court of Appeals clearly discloses that, even if error be conceded, no possible injury resulted to petitioner by the testimony as to the record of the mortgage executed by the defendants, S. J. and Polk Miller, to Pollock Chevrolet Company. It therefore becomes unnecessary for this court to express an opinion upon the matter of concession of error as stated by the Court of Appeals, or to enter into a consideration thereof.
As to refused charge 8, it may be conceded that, strictly speaking, the charge was correct. Keyser v. Maas  Schwarz,111 Ala. 390, 21 So. 346; Birmingham Trust  Savings Co. v. Acacia Mutual Life Ass'n, 221 Ala. 561, 130 So. 327; Harris v. Wright,225 Ala. 627, 144 So. 834; Collins Baking Co. v. Savage, ante, p. 408, 150 So. 336.
But a discussion of the matter of burden of proof in the three latter cases demonstrates that, broadly speaking, the term "burden of proof" has two distinct meanings, more clearly pointed out in the Birmingham Trust  Savings Co. Case, supra, with quotation from 10 Rawle C. L. page 897, and needs no restatement here. Having two meanings as applicable to a case of this character, manifestly the refused charge needed explanation, or at least some amplification. As written, it was therefore misleading, and properly refused as ruled by the Court of Appeals.
Other matters in the opinion have been considered, but a discussion thereof deemed unnecessary.
It results the writ must be denied.
Writ denied.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.